Title: To Benjamin Franklin from François-Félix Nogaret, 2 March 1781
From: Nogaret, François-Félix
To: Franklin, Benjamin


Sage et docte Excellence
A Versailles Le 2 Mars 1781
Il vous Serait impossible d’empêcher nos Rimeurs de vous celebrer du mieux qu’ils peuvent; nos dessinateurs de Saisir, tant bien que mal, vos traits au passage; nos graveurs de les multiplier; et tout le monde de se faire un plaisir de vous avoir encadré. Alexandre dut être obei quand il deffendit que Son portrait fut fait par un autre qu’Appelle, et que personne composât des vers à Sa Louange, à moins qu’ils ne fussent bons. Il etait Roi, et il voulait être Dieu. S’il avait été quelque chose de plus, il n’aurait pas réussi à lier les mains de tous les artistes, et à fermer toutes les bouches. La difference est grande entre un extravagant et un Sage. L’orgueil fait faire son apothéose par des peintres et par des ecrivains à gage: il n’est servi que par une troupe d’esclaves. L’obscurité plait au Sage: il veut vivre dans l’oubli. S’il n’obtient pas ce qu’il Souhaite, ce n’est pas qu’il manque de pouvoir, c’est qu’il en a trop: L’univers Se precipite à ses piès; il adore sa modestie. Son portrait repetté, prend sur la toile autant de formes qu’il en a dans tous les coeurs: tout le monde le chante, et jamais personne ne croit avoir tout dit. Les français sont reconnaissans. Que votre Excellence le Veuille ou non, elle Sera mille fois peinte et chantée par eux.
Un artiste S’est presenté chez moi ces Jours derniers. Cet homme a gravé le portrait de Votre Excellence, et il Se flatte, avec raison, d’en faire un grand debit. La tête a beaucoup de Verité. Cependant comme cette estampe represente Votre Excellence dans l’inaction, et que le tableau manque d’accessoires qui vous caracterisent, j’ai proposé au graveur d’ajouter une table, sur la quelle on verrait une machine electrique, des volumes &c. Cette idée a été adoptée. Maintenant il n’est plus question que de mettre un vers au bas du portrait: on veut que ce vers Soit français, et l’on m’en charge.
Les français, (votre Excellence le Scait) ont fait tous leurs efforts pour traduire ce vers latin où l’on vous rend justice en si peu de mots:
Eripuit caelo fulmen sceptrumque tyrannis.
Ils ont paru aussi jaloux de transporter cet eloge dans leur langue, qu’ils le sont de vous posseder. Cependant personne n’a reussi, et je crois qu’on ne reussira pas. Car de Ces deux vers, inserés comme des meilleurs dans l’Almanach des Muses de l’année derniere:
“Cet homme que tu vois, Sublime en tous les tems
derobe aux dieux la foudre et le Sceptre aux tyrans.”
Le premier est de trop, et Sert de preuve à ce que disait Voltaire au Roi de la Chine, par interrogat:
  
“Ton trône est-il soumis à cette loi si dure,
qui fait que de Six piés, d’une egale mesure,
de deux Alexandrins, côte à côte marchans,
l’un serve pour les rimes, et l’autre pour le Sens:
si bien que, sans rien craindre, en bravant cet usage,
on pourrait retrancher la moitié d’un ouvrage?”

Le Second vers du distique est passable. Il serait bon si au lieu de dérobe il y avait arrache. Mais ce Seul vers ne Suffit pas: Le Sens n’est pas plein. Il faudrait un nom ou un pronom; et ni l’un ni l’autre n’y peut entrer: autrement le vers n’y Serait plus.
Aurait-on a peu pres l’equivalent du Latin, Si l’on disait?
On l’a vu desarmer les tyrans et les Dieux.
Puisque le laconisme est nécessaire, voila ce que je proposerais au graveur. Les images du Sceptre et de la foudre disparaissent en apparence dans cette traduction; Mais je pense qu’elles n’echappent point aux yeux de la Reflexion. Desarmer jupiter, c’est lui ôter sa foudre, &c. J’ose donc croire qu’en disant de votre Excellence:
  On l’a vu désarmer les tyrans et les dieux:
je ne suis pas eloigné du texte.
Caelo dit beaucoup dans le Latin. Cieux ne le rendrait point. J’y supplée par des êtres. Je ne dis pas que la physique y gagne, mais la poésie n’y perd pas. Si j’ai tort, votre Excellence en decidera. D’apres sa condamnation je laisse mon graveur exercer le talent de tous ceux qui veulent absolument que, dans Paris, jusques sur les quays même, le passant le moins instruit, entende ce qu’on a dit, et ce qu’on a du dire de vous. Ne faites à personne un crime de cette démangeaison de vous louer. Ce n’est pas la faute des poëtes Si Votre Excellence l’emporte sur nos physiciens comme Sur nos politiques. On voudrait en vain se cacher des obligations qu’on partage avec toute l’Europe. Que votre Excellence permette à la reconnaissance de lui dire que ses Lumieres ont été plus loin que celles des plus grands hommes. Notre Academie des Sciences S’est empressée de vous avoir comme Newton au nombre de Ses associés, et S’honnore de voir sur Sa Liste, dirai-je le nom de Votre Excellence? Non, mais celui d’un phylosophe. Jouissés du plaisir qui vous est si bien du, d’être admiré, d’être aimé des français et de la Cour de france à tant de titres! Si la Reine Anne fit Newton chevalier; s’il plut à la cour du Roi George; si la Princesse de Galle, Sa digne admiratrice, disait souvent de lui, qu’elle s’estimait heureuse de vivre de Son tems: ces paroles dignes d’une Reine, votre Excellence ne doute pas qu’elles n’ayent été prononcées pour elle, plus d’une fois, par une Souveraine aussi distinguée, et qu’il serait difficile quelles sortissent d’une plus belle bouche.
Que votre Excellence dérobe tant qu’il lui plaira le feu du ciel, et qu’elle fasse gronder au loin des foudres qui l’imitent: le Jupiter d’homere n’existe plus pour les français: La Physique et le catéchisme ont chassé de l’olympe

ce vilain dieu de la vengeance
Si terrible aux pauvres humains,
qui, tonnant sur eux pour des riens,
tennait sans cesse dans la transe
tant de Grecs, et tant de Romains!

Le Roi d’Elide et le fils de Japet pourraient être assûrés de vivre dans Paris on ne peut pas plus tranquillement.

Ce fut le Sort de Promethée
d’être rongé par un vautour.
Enfin l’erreur est ecartée:
ces voleurs là sont bien en Cour.
Scavant, l’ignorance effrontée
en est la haine, et vous l’amour.
Siecle heureux! Siecle de lumiere!
Grace aux Buffon, grace aux Voltaire
un double jour nous luit enfin.
Plus d’un Boëce nous console
Sans craindre une tragique fin.
De maint auteur un peu payen
Le Livre brûle … il n’en sent rien.
Catherine éclaire le pole.
Le Pape, aujourd’hui, plus humain
ferait grace à Savonarole.
Le Noir Scaurait d’une parole
accorder Luther et Calvin.
On ne voit plus de Sot chretien
le fer en main pour des diphtongues.
Tout sermoneur a les dents longues
Et tout Vautour Se meurt de faim.
Applaudissons l’art de francklin,
et moquons nous de Salmonée.
Moquons nous, même de Jupin,

qui, voyant ce Roi baladin,
par une belle matinée,
dans son char, une torche en main,
Sur un pont faire un peu de train
dont la canaille est étonnée,
croit Sa Majesté détronée,
et le foudroye à mi-chemin.

Je dis à mi-chemin et j’ai raison. En effet il etait loin encore du moyen de tromper Ce Spectateur, seulement comme le font nos baladins des boulevards. Jupiter l’ecrasa, dit virgile. Nous Sommes plus heureux. Il faut croire que l’homme-machine qui met aujourd’hui le feu à une piece de vingt quatre aurait reussi, dans ces tems là, a partager les honneurs divins avec le fils de Saturne, et que votre Excellence l’aurait détrôné.
Un rien m’a menné loin. Je suis excusable puisque j’ai parlé le langage de votre Religion, la meilleure de toutes. Il est tems que je m’arrête, autrement je finirais par entretenir votre Excellence de bagatelles. N’osant pas lui en dire, peu s’en faut que je ne lui en envoye.
J’ai fait l’année derniere la critique du Poëme de Gay intitulé l’Eventail. Cette satyre me devenait nécéssaire pour faire valoir un petit poëme de ma façon sur le même Sujet. Je ne pouvais me dispenser de trouver des défauts à votre fabuliste; je n’aurais pas été français. Chez nous on ne S’y prend pas autrement: on critique ses voisins et même ses compatriotes. C’est Se louer tacitement: vous n’approuverés pas cette impertinence: quoi que M. de Buffon m’ait fait la grace de me mander qu’il avait souri à la lecture de mes contes, je crois avoir raison de ne pas vous faire mon present. Cependant si votre Excellence faisait quelques fois treve d’occupations serieuses, je me trouverais bien heureux d’occupper ses Loisirs; c’est à votre Excellence de m’enhardir.
Je la Supplie, en même tems, de me faire scavoir si elle approuve le vers que je viens de lui mettre sous les yeux, et qui doit être mis au bas de Son portrait.

Je Suis avec le plus profond respect de Votre Excellence Le très humble et très obeissant Serviteur
FELIX Nogaretdes Academies d’Angers etde Marseille à l’hôtel girardin
